Rosenberry, J.
The judgment is challenged upon two grounds: first, that the evidence does not support the findings of fact made by the court; second, the findings do not support the judgment. We have carefully reviewed the record in this case in the light of the arguments presented by counsel and are convinced that there is ample evidence to sustain the findings of the trial court. No useful purpose would be served by setting out the evidence in great detail. The essential facts are stated in the findings of the trial court, which have been set out at length in the statement of facts.
The argument that the property is not located in a district occupied exclusively by residences is not persuasive. It appears from the evidence that in prior years certain wealthy residents of the city of La Crosse erected very elaborate homes in this vicinity, which, by reason of death and removal from the city, had been vacated by their original owners and they are not readily salable for anything like the amount of their original cost. It is argued that *28this depreciation is due to the gradual encroachment of the business section of the city upon the residence district and not to the alleged nuisance. There is no zoning ordinance in the city of La Crosse or other- law or regulation directly affecting the condition existing in reference to the property in question. We think the evidence ample to sustain the finding that the locus in quo is a residential district; por do we think the fact that churches have been or are about to be erected in or near the vicinity materially alters the situation. The churches are not generally or usually associated with the business district of a city. Neither is the presence of a church such a disturbing factor in the life of a community as is the presence of an undertaking and embalming establishment. We make special reference to this feature for the reason that it has been greatly emphasized and it is somewhat difficult to allocate the depreciation of property to the several causes which may have brought it about. We think, however, that the finding of the trial court that the presence of an undertaking and embalming establishment results in direct damage to the property rights of the plaintiffs is not against, but is supported by, the clear preponderance of the evidence.
The question of whether or not the findings support the judgment raises a question of law which, so- far as we are advised, has not heretofore been directly passed upon by this court. Is the business of' preparing dead bodies for burial with the necessary incidents thereof, including the making of post-mortems, the holding of funerals, and the removal of dead bodies to and from the premises, a nuisance when located and carried on in the residential section of a city? This question has been considered by the courts of other states, which have arrived at conclusions that are widely varying. No doubt in this as in other cases involving nuisances, a rule cannot be laid down to govern all cases. Each case must depend largely upon the particu*29lar circumstances which characterize it. McCann v. Strang, 97 Wis. 551, 72 N. W. 1117.
The injury complained of must be substantial and tangible and the discomfort created thereby susceptible to the senses of ordinary people.' Its character cannot be determined by its effect upon those of peculiarly sensitive feelings. Its actual effect must be judged by the degree of discomfort and injury produced upon the average person. Stadler v. Grieben, 61 Wis. 500, 21 N. W. 629; Pennoyer v. Allen, 56 Wis. 502, 14 N. W. 609; Wahrer v. Aldrich, 161 Wis. 36, 152 N. W. 456.
While the circumstances are not the same in any two cases, we think it is well established that a person must use his property with reference to the health, comfort, and reasonable enjoyment of public or private rights by others. In order, to warrant the interference of a court of equity the acts complained of must be such as are offensive to the physical sense and by reason of such offensiveness'make life uncomfortable. As has been said, the result is not to be measured by its effect upon those of extreme sensitiveness. On the other hand, it is not to be measured by its effect upon those who have been accustomed to endure acts such as are complained of without annoyance. It appears in this case that the maintenance of the undertaking and embalming business has operated to materially decrease the. market value of the residences owned by the plaintiffs, has rendered such residences materially less desirable as homes, created in the plaintiffs and members of their families feelings of dread of contagious diseases and feelings of discomfort and dissatisfaction from the sights, noises, and odors incident to the business, and by the constant reminder of death the feelings of some of the plaintiffs and members of their families have been depressed to an extent which appreciably impairs their comfort and happiness.
The great weight of authority in this country is to the *30effect that the establishment and operation of an undertaking and embalming business in a residential section under such circumstances constitutes a nuisance. Saier v. Joy, 198 Mich. 295, 164 N. W. 507; Densmore v. Evergreen Camp No. 147, W. O. W. 61 Wash. 230, 112 Pac. 255; Stotler v. Rochelle, 83 Kan. 86, 109 Pac. 788, 29 L. R. A. n. s. 49; Barnes v. Hathorn, 54 Me. 124; Cleveland v. Citizens G. L. Co. 20 N. J. Eq. 201; Barth v. Christian P. H. Asso. 196 Mich. 642, 163 N. W. 62; Middlestadt v. Waupaca S. & P. Co. 93 Wis. 1, 66 N. W. 713.
While there are cases which hold the contrary doctrine, we think the rule as stated is the sounder and better rule. As was said by the supreme court of the state of Michigan: “It requires no deep research in psychology to reach the conclusion that a constant reminder of death has a depressing influence upon the normal person.” Saier v. Joy, supra.
We think it is equally clear that maintenance of an undertaking and embalming establishment in a residential section must inevitably operate to decrease substantially property values, destroy the comfort and happiness of people residing in the immediate vicinity, and is an unwarrantable invasion of the rights of others.
By the Court. — Judgment affirmed.